The plaintiff in error was convicted in the county court of Hughes county on a charge of selling *Page 81 
whisky, and his punishment fixed by the jury at a fine of $50 and imprisonment in the county jail for a period of 30 days.
The judgment was entered on the 23d day of January, 1929, and the record for appeal was lodged in this court on the 22d day of May, 1929. An appeal from a conviction for a misdemeanor must be filed in this court in 60 days unless the court makes proper orders of extension. The record in this case shows that the court gave the plaintiff in error 30 days in which to prepare and serve the case-made. In the case at bar the appeal was not filed in this court until 119 days had passed. For the reasons stated the appeal is dismissed.
EDWARDS, P.J., and DAVENPORT, J., concur.